Title: To Thomas Jefferson from John Bringhurst, [11 September 1793]
From: Bringhurst, John
To: Jefferson, Thomas



[11 Sep. 1793]

John Bringhurst informs his friend TJ. that he is very sorry it is not in his power to come in the country to see him, as he departs for New York in the early stage of tomorrow, nevertheless any particular business respecting the notes or otherwise will be punctually attended to. If TJ leaves an order for the money on the treasury, he (JB) will gett the money when due and pay the notes as he will not be absent more than 3 weeks. Any Letter or orders left at my brothers Store No. 131 South front Street will meet due attention. The note sent Last was informal the word to (or order) being omitted prevented my getting it done, and expect the banks will shut to day. I will leave orders with my brother to pay the remainder of money due in Cash.
